Citation Nr: 0605803	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  04-34 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for degenerative joint disease (DJD) of the left knee.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran had active service from June 1977 to August 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  The evidence does not show that the veteran's leg flexion 
is limited to 30 degrees, even with consideration of pain and 
limitations caused by pain.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for degenerative joint disease of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5010, 5260 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2005).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected DJD of the left knee, currently 
evaluated as 10 percent disabling.  He is currently assigned 
a 10 percent rating by analogy under Diagnostic Code (DC) 
5260-5010, limitation of flexion of the leg and arthritis due 
to trauma.  38 C.F.R. § 4.71a.  The veteran's 10 percent 
rating is based upon painful motion, as opposed to being 
based solely on the rating criteria.  

Under DC 5260, a 10 percent rating is warranted when leg 
flexion is limited to 45 degrees.  A 20 percent rating is 
warranted when leg flexion is limited to 30 degrees.  DC 5010 
instructs the rater to rate traumatic arthritis as 
degenerative arthritis, DC 5003.  Under DC 5003, a 10 percent 
rating is warranted where x-ray evidence shows involvement of 
two or more major joints, or two or more minor joint groups.  
A 20 percent rating is warranted where x-ray evidence shows 
involvement of two or more major joints, or two or more minor 
joint groups, with occasional incapacitating exacerbations.  

The Board notes that there is no evidence ankylosis of the 
knee to warrant application of DC 5256.  There is also no 
evidence of subluxation or lateral instability to warrant 
application of DC 5257.  See Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of diagnostic code should be upheld if 
supported by explanation and evidence).  The December 2004 VA 
orthopedic consultation, for reasons cited below, would 
provide evidence against a finding of lateral instability or 
subluxation. 

A March 2005 VA primary care note showed that the veteran has 
"severe" arthritis of the left knee and as a result, needs 
to stand and stretch for 5 minutes out of every hour of the 
work day.  He should not be allowed to operate heavy 
machinery because he would lack the necessary dexterity with 
his left leg to climb on and off the equipment.  Aside from 
these restrictions, the doctor deemed the veteran employable 
and capable of working a 40 hour work week.  

A December 2004 VA orthopedic consultation note showed that 
the veteran walked normally but that he experienced some 
crunching in his knee motion.  The doctor noted that the 
veteran had normal valgus alignment.  The examiner also 
indicated that his left knee had increased warmth and heat 
with positive slight swelling.  The examiner recommended that 
the veteran wear a knee brace on his left knee and use a cane 
to help decrease the crunching.  

In December 2004, the veteran had a knee x-ray that showed 
mild medial joint space osteoarthritis.  The x-ray also 
showed flattening of the lateral femoral condyle.  No 
abnormality of the patellofemoral joint was noted.  

During the veteran's December 2004 compensation and pension 
examination, the examiner performed Lachman's test and an 
anterior drawer test, both of which showed no instability.  
The veteran's active range of motion is 0 to 125 degrees.  
His passive range of motion is 0 to 130 degrees; the last 10 
degrees of which are painful.  The Board notes that the 
veteran's range of motion is well outside the criteria for a 
compensable rating under DC 5260.  The veteran has a negative 
McMurray's sign.  There is no laxity of the knee.  The 
examiner noted that the veteran's left knee was weaker than 
his right.  

The medical examinations and the facts cited above provide 
very negative evidence against this claim.  The Board also 
finds that the medical reports are entitled to great 
probative weight.  Post-service medical records only support 
these findings and provide additional evidence against this 
claim.  

A separate compensable rating may be assigned where the 
veteran has both limitation of motion and instability of the 
knee joint.  There is no evidence of instability of record.  
In fact, the December 2004 compensation and pension 
examination showed the veteran had no instability because the 
Lachman's and anterior drawer tests were negative.  See 
VAOPGCPREC 23-97.  The Board finds that the veteran's DJD of 
the left knee does not meet the criteria for a 20 percent 
evaluation under DC 5260-5010.  38 C.F.R. § 4.7.  Therefore, 
the preponderance of the evidence is against this claim.  
38 C.F.R. § 4.3.  

With regard to the veteran's complaints of pain, the veteran 
must understand that without considering all of the problems 
associated with the knee, the current evaluation could not be 
justified.  Further, while the veteran has clearly stated the 
problems he indicates he has with the knee, the post-service 
medical record, as a whole, provides much evidence against 
the finding of a higher evaluation, outweighing his own 
subjective complaints.

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  As noted by the veteran in March 2005, a 
nonservice connected disability is the primary cause of his 
unemployment.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in June 2002 and January 2005, as well as information 
provided in the September 2004 statement of the case (SOC) 
and March 2005 supplemental statement of the case (SSOC), the 
RO advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  In addition, the September 2004 SOC and March 
2005 SSOC include the text of the regulation that implements 
the notice and assistance provisions from the statute.  Thus, 
the Board finds that the RO has provided all notice required 
by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the September 2002 adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
June 2002 VCAA letter does not specifically ask the veteran 
to provide any evidence in his possession that pertains to 
the claim. Id. at 120-21.  However, the January 2005 VCAA 
letter did make the specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
June 2002 VCAA letter is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Moreover, neither the veteran nor his  representative has 
made any showing or allegation that the content of the VCAA 
notice resulted in any prejudice to the veteran.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (the appellant 
bears the initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, private medical records, 
VA medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  
ORDER

A disability rating greater than 10 percent for degenerative 
joint disease of the left knee is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


